Citation Nr: 0739626	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-25 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

The propriety of the October 2004 Rating Decision severing 
service connection for post-traumatic stress disorder (PTSD), 
effective March 15, 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to May 
1973, October to December 1978 and November to December 1980, 
with additional service in the United States Marine Corps 
Reserves.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Togus, Maine Regional Office (RO).  
The veteran testified at a hearing before a Hearing Officer 
at the RO in August 2004.  

A videoconference hearing was held in November 2006 before 
the undersigned acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that in April 1983, the veteran submitted a 
claim for service connection for conditions including PTSD.  
In February 1985, the veteran's representative submitted a 
number of documents for consideration of a claim for 
benefits, including a copy of the DD Form 214 for the period 
of service from May 1970 to May 1973.  The DD Form 214 
indicated that the veteran had been awarded the combat action 
ribbon, but did not indicate the receipt of the Purple Heart 
medal or the Presidential Unit Citation.  An April 1985 
rating decision indicates that the veteran's claims were 
denied.  

In a March 1990 statement, the veteran requested service 
connection for a nervous condition.  In an April 1990 
statement, the veteran indicated that he was upset about his 
experiences in Vietnam, which bothered him more as time 
passed.

The record shows that in response to the RO's June 1990 
request for verification of Army National Guard (ANG) 
service, the Military Bureau of the Maine ANG furnished 
copies of the veteran's DD Forms 214, including a DD Form 214 
for the period of service from May 1970 to May 1973 that 
indicated the veteran received a number of awards and medals, 
including the Combat Action Ribbon (CAR), the Purple Heart 
Medal (PH) and the Presidential Unit Citation (PUC).  

By way of an October 1990 rating decision, the RO granted 
service connection for PTSD, effective in March 1990.  The RO 
indicated that psychiatric examination revealed that the 
veteran had the CAR and had identified significant stressors 
to the examiner such that a diagnosis of PTSD was rendered.  
It was further indicated that the grant of service connection 
was on the basis of the verifiable stressor in the record and 
the current diagnosis of the condition.  

In a June 2004 rating decision, the RO notified the veteran 
of the proposal to sever service connection for PTSD on the 
basis that the veteran committed fraud when he submitted a 
copy of the DD Form 214 in June 1990 indicating that he 
received awards and medals that he was not entitled to, 
including the CAR and the PH.  It was noted that the 
veteran's personnel records indicated that an investigation 
was conducted during service in 1972 because of the question 
of fraudulent entries in his service record book.  It was 
indicated that an opinion was rendered that the veteran was 
not authorized the following awards and decorations:  Vietnam 
Service Medal with 3 stars, CAR, Navy Unit Commendation, 
Presidential Unit Star, Meritorious Unit Citation, Republic 
of Vietnam Campaign Medal with devices, Republic of Vietnam 
Meritorious Unit Cross of Gallantry with Palm, Navy 
Achievement Badge and Navy and Marine Corps Parachutist 
Insignia.  

By rating action in October 2004, the RO severed service 
connection for PTSD, effective in March 1990, on the basis 
that veteran committed fraud.  It was indicated that the 
veteran clearly perpetrated fraud when he presented a copy of 
a DD 214 in December 1984 (date stamped as received in 
February 1985, as noted above), that contained combat awards 
that he did not earn.  It was further stated that he 
continued to commit fraud when he submitted a copy of that 
same DD Form 214 to the Maine National Guard which added four 
additional combat related awards.  

The service personnel records contained in the claims file do 
show that an informal investigation was conducted into the 
veteran's service record book beginning in October 1972.  In 
a Summary statement, it was indicated that the veteran was 
not authorized to wear 14 awards and decoration, including 
the CAR and the PH and it was recommended that the 
appropriate administrative action be taken to correct the 
noted discrepancies in the Service Record Board of the 
veteran.  There is no document included with the service 
personnel records showing any administrative action taken 
regarding the recommendations noted above.  There is a copy 
of a records award sheet showing that a number of listed 
awards are crossed out and initialed.  It is noted that the 
CAR award is not crossed out.  

In November 2006, the veteran testified that he was assigned 
as a chaplain's assistant during service in Vietnam and that 
following an incident in which they were both fired upon and 
returned fire, the chaplain handed him a green piece of paper 
and indicated that he had earned the Combat Action Ribbon.  
He asserted that he was awarded and earned that award.  He 
also testified that there was an investigation into his 
service record book during service but that there was no 
finalization of that investigation.  He indicated that he did 
not provide copies of his DD forms 214 because they were 
burned up in a fire at his home.  

The Board is of the opinion that additional development is 
required prior to adjudication of this case.  As noted above, 
the RO severed service connection for PTSD on the basis that 
the veteran committed fraud in submitting a DD Form 214 
showing that he had received combat citations, including the 
CAR.  The veteran has testified that he earned that award.  
The records of the informal investigation contained in the 
service personnel records show only that it was recommended 
that such award be removed.  There is no verification from 
the service department as to what awards and decorations the 
veteran is entitled to.  The RO should obtain such 
verification.  

VA has defined "fraud" as "[a]n act committed when a person 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by [VA] (except laws relating to insurance 
benefits)."  38 C.F.R. § 3.901(a) (2007).  VA has also 
defined "fraud" as "an intentional misrepresentation of fact, 
or the intentional failure to disclose pertinent facts, for 
the purpose of obtaining or retaining . . . eligibility for 
[VA] benefits, with knowledge that the misrepresentation or 
failure to disclose may result in the erroneous award or 
retention of such benefits."  38 C.F.R. § 3.1(aa)(2) (2007).

As noted above, in the June 2004 proposal to sever service 
connection, the RO based that determination on the fact that 
the veteran submitted a DD Form 214 in June 1990 showing that 
he received the CAR, when in fact he did not.  In the October 
2004 rating decision severing service connection for PTSD, 
the RO stated that the veteran committed fraud when he 
presented a copy of a DD Form 214 in December 1984, which was 
the same DD Form 214 that was obtained by the RO in June 
1990.  As noted above, the documents submitted in 1985 were 
submitted by the veteran's representative.  The record 
indicates that in June 1990, in connection with the veteran's 
claim for service connection that was submitted in March 
1990, the ANG Military Bureau submitted the copy of the DD 
Form 214 in question and that this record was not submitted 
by the veteran at this time.  In light of the veteran's 
testimony and the evidence of record indicating that the 
veteran did not submit the DD Form 214 in connection with the 
March 1990 claim that was the basis for initial grant of 
service connection for PTSD, the RO should readjudicate the 
issue with consideration of the standards for finding fraud.  
See 38 C.F.R. § 3.901 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
service department and verify all awards 
and decorations to which the veteran is 
entitled on the basis of his active 
service, to include whether he has been 
awarded the Combat Action Ribbon or any 
other award connoting combat.  

2.  When the above development actions 
have been completed, the case should be 
reviewed by the RO.  The RO should 
readjudicate the issue on appeal with 
consideration of the definition of fraud 
pursuant to 38 C.F.R. §§ 3.901(a) and 
3.1(aa) and all other applicable laws and 
regulations  If the decision remains 
adverse to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

